FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                      UNITED STATES COURT OF APPEALS                       February 15, 2019

                                                                          Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                             Clerk of Court
                        _________________________________

 FREE THE NIPPLE-FORT COLLINS, an
 unincorporated association; BRITTIANY
 HOAGLAND; SAMANTHA SIX,

       Plaintiffs - Appellees,

 v.                                                          No. 17-1103

 CITY OF FORT COLLINS, COLORADO,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                           (D.C. No. 1:16-CV-01308-RBJ)
                       _________________________________

Andrew D. Ringel of Hall & Evans, L.L.C, Denver, Colorado (Gillian Dale and
Christina S. Gunn of Hall & Evans, L.L.C., Denver, Colorado; and Carrie Mineart
Daggett and John R. Duval, Fort Collins City Attorney’s Office, Fort Collins, Colorado,
with him on the briefs), for Defendant-Appellant.

Andrew McNulty (David A. Lane with him on the brief), of Killmer, Lane & Newman,
LLP, Denver, Colorado, for Plaintiffs-Appellees.
                      _________________________________

Before BRISCOE, HARTZ, and PHILLIPS, Circuit Judges.
                  _________________________________

PHILLIPS, Circuit Judge.
                     _________________________________

      The city of Fort Collins, Colorado, enacted a public-nudity ordinance that

imposes no restrictions on male toplessness but prohibits women from baring their
breasts below the areola. See Fort Collins, Colo., Mun. Code § 17-142 (2015). In

response, Free the Nipple, an unincorporated association, and two individuals,

Brittiany Hoagland and Samantha Six (collectively, “the Plaintiffs”), sued the City in

federal district court. They alleged (among other things) that the ordinance violated

the Equal Protection Clause, U.S. Const. amend. XIV, § 1, and they asked for a

preliminary injunction to halt enforcement of the ordinance. The district court agreed.

It enjoined the City, pending the resolution of the case’s merits, from implementing

the ordinance “to the extent that it prohibits women, but not men, from knowingly

exposing their breasts in public.” Free the Nipple–Fort Collins v. City of Fort

Collins, 237 F. Supp. 3d 1126, 1135 (D. Colo. 2017). The City then brought this

interlocutory appeal to challenge the injunction.

      The appeal presents a narrow question: Did the district court reversibly err in

issuing the preliminary injunction? We answer no. Exercising interlocutory

jurisdiction under 28 U.S.C. § 1292(a)(1), we affirm the district court’s judgment and

remand the case to that court for further proceedings consistent with this opinion.

                                    BACKGROUND

      In 2015, after substantial public debate, the Fort Collins city council enacted this

public-nudity ordinance:

      No female who is ten (10) years of age or older shall knowingly appear in
      any public place with her breast exposed below the top of the areola and
      nipple while located: (1) In a public right-of-way, in a natural area, recreation
      area or trail, or recreation center, in a public building, in a public square, or
      while located in any other public place; or (2) On private property if the
      person is in a place that can be viewed from the ground level by another who
      is located on public property and who does not take extraordinary steps, such

                                             2
       as climbing a ladder or peering over a screening fence, in order to achieve a
       point of vantage. . . . . The prohibition [on female toplessness] does not
       extend to women breastfeeding in places they are legally entitled to be.

Fort Collins, Colo., Mun. Code § 17-142(b), (d). Any person who violates this

ordinance “shall be guilty of a misdemeanor” and “shall be punished” by a fine of up

to $2,650, or up to 180 days in jail, or both. Id. § 1-15(a).

       The Plaintiffs immediately sued the City in federal district court, alleging that the

public-nudity ordinance violates the Free Speech Clause of the First Amendment and the

Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution, as well

as the Equal Rights Amendment to the Colorado Constitution. Their complaint includes a

jury-trial demand and a prayer for relief asking the court (1) to declare the ordinance

“unconstitutional on its face and as applied to [the] Plaintiffs” and (2) to prevent the

ordinance’s enforcement. Appellant’s App. vol. 1 at 20. Separately, the Plaintiffs moved

for a preliminary injunction blocking enforcement of the ordinance and “prohibit[ing]

[the City] from discriminatorily arresting [the] Plaintiffs, and all others similarly situated,

when they engage in the protected activity of standing topless in public places in Fort

Collins, Colorado.” Id. at 22.

       The City countered with a motion to dismiss arguing that the Plaintiffs had failed

to state any claim on which relief could be granted, see Fed. R. Civ. P. 12(b)(6), and a

response to the Plaintiffs’ preliminary-injunction motion. In the latter, the City asserted

that a preliminary injunction would unfairly burden the public “by exposure to public

nudity” and urged the court to deny the motion. Appellant’s App. vol. 2 at 33.



                                               3
       The district court first addressed the City’s motion to dismiss. It granted the

motion on the Plaintiffs’ free-speech claim, agreeing with the City that “topless protests”

aren’t protected speech, but allowed the Plaintiffs’ (federal) Equal Protection Clause and

(state) Equal Rights Amendment claims to proceed. Free the Nipple–Fort Collins v. City

of Fort Collins, 216 F. Supp. 3d 1258, 1262 (D. Colo. 2016). Next, the court turned to the

Plaintiffs’ preliminary-injunction motion. After holding a hearing on the matter, it

granted the motion, ruling that the ordinance likely violated the Equal Protection Clause,1

and issued the requested injunction. Free the Nipple, 237 F. Supp. 3d at 1128. Pending

trial (or other resolution of the case), the preliminary injunction blocks the City from

enforcing its public-nudity ordinance “to the extent that it prohibits women, but not men,

from knowingly exposing their breasts in public.” Id. at 1135.

       The City then brought this interlocutory appeal defending the constitutionality of

its public-nudity ordinance and challenging the preliminary injunction.

                                       DISCUSSION

       In its appeal, the City asks us to vacate the district court’s preliminary injunction

so that it can fully enforce its public-nudity ordinance.2 The City argues that the


       1
          When the district court ruled in the Plaintiffs’ favor, it relied on the federal
Constitution. The court left the Plaintiffs’ state-law claim, premised on the Colorado
Constitution’s Equal Rights Amendment, for the Colorado courts to assess. Free the
Nipple, 237 F. Supp. 3d at 1133 n.4; see also Colo. Const. art. II, § 29 (“Equality of
rights under the law shall not be denied or abridged by the state of Colorado or any of
its political subdivisions on account of sex.”). In resolving this appeal, we likewise
consider only the federal Equal Protection Clause.
       2
        The City goes further, urging us to “dismiss the Plaintiffs’ equal protection
claims in their entirety with prejudice.” Appellant’s Opening Br. at 37. But we lack
                                              4
ordinance’s unequal treatment of male and female toplessness survives constitutional

scrutiny, making it likely that the Plaintiffs will lose a merits trial and, in the meantime,

precluding them from getting injunctive relief. Before we address the City’s argument,

we define our standard of review and explain the rules governing the grant (or denial) of

a preliminary injunction. We’ll then apply that framework to determine whether the

district court reversibly erred when it issued the preliminary injunction.

I.     Standard of Review
       District courts have discretion over whether to grant preliminary injunctions,

United States ex rel. Citizen Band Potawatomi Indian Tribe v. Enter. Mgmt.

Consultants, Inc., 883 F.2d 886, 889 (10th Cir. 1989), and we will disturb their

decisions only if they abuse that discretion, Fish v. Kobach, 840 F.3d 710, 723 (10th

Cir. 2016). A district court’s decision crosses the abuse-of-discretion line if it rests

on an erroneous legal conclusion or lacks a rational basis in the record. Id. (quoting

Awad v. Ziriax, 670 F.3d 1111, 1125 (10th Cir. 2012)). As we review a district

court’s decision to grant or deny a preliminary injunction, we thus examine the

court’s factual findings for clear error and its legal conclusions de novo. Id.




authority to do that until the district court, in the first instance, issues a final order
resolving the Plaintiffs’ claims. In the meantime, 28 U.S.C. § 1292(a)(1) grants us
interlocutory jurisdiction to review only the district court’s preliminary-injunction
order. That review lets us engage with the merits of the Plaintiffs’ claims, but only to
the extent that the merits affect our preliminary-injunction analysis.

                                               5
II.    The Legal Standards Governing Preliminary Injunctions

       “A preliminary injunction is an extraordinary remedy, the exception rather

than the rule.” Enter. Mgmt. Consultants, Inc., 883 F.2d at 888. To succeed on a

typical preliminary-injunction motion, the moving party needs to prove four things:

(1) that she’s “substantially likely to succeed on the merits,” (2) that she’ll “suffer

irreparable injury” if the court denies the injunction, (3) that her “threatened injury”

(without the injunction) outweighs the opposing party’s under the injunction, and

(4) that the injunction isn’t “adverse to the public interest.” Beltronics USA, Inc. v.

Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009).

       But courts “disfavor” some preliminary injunctions and so require more of the

parties who request them. See Schrier v. Univ. of Colo., 427 F.3d 1253, 1258–59

(10th Cir. 2005). Disfavored preliminary injunctions don’t merely preserve the

parties’ relative positions pending trial. Id. Instead, a disfavored injunction may

exhibit any of three characteristics: (1) it mandates action (rather than prohibiting it),

(2) it changes the status quo, or (3) it grants all the relief that the moving party could

expect from a trial win. Awad, 670 F.3d at 1125 (citing Summum v. Pleasant Grove

City, 483 F.3d 1044, 1048–49 (10th Cir. 2007)); see also Phillip v. Fairfield Univ.,

118 F.3d 131, 133 (2d Cir. 1997) (explaining that an injunction is “mandatory” if “its

terms would alter, rather than preserve, the status quo by commanding some positive

act”). To get a disfavored injunction, the moving party faces a heavier burden on the

likelihood-of-success-on-the-merits and the balance-of-harms factors: She must make



                                            6
a “strong showing” that these tilt in her favor. Fish, 840 F.3d at 724 (quoting

Beltronics, 562 F.3d at 1071).

       On appeal, the City invokes an even higher standard that requires movants who,

like the Plaintiffs, seek to disturb the status quo to “demonstrate not only that the four

requirements for a preliminary injunction are met but also that they weigh heavily and

compellingly in [the movants’] favor.” Appellant’s Opening Br. at 8 (quoting Kikumura

v. Hurley, 242 F.3d 950, 955 (10th Cir. 2001)). But we “jettison[ed]” the heavily-and-

compellingly requirement over a decade ago. O Centro Espirita Beneficiente Uniao do

Vegetal v. Ashcroft, 389 F.3d 973, 975 (10th Cir. 2004) (per curiam), aff’d sub nom

Gonzales v. O Centro Espirita Beneficiente Uniao do Vegetal, 546 U.S. 418 (2006).

Today, “the requirement that a movant requesting a disfavored injunction must make a

showing that the traditional four factors weigh heavily and compellingly in [the

movant’s] favor is no longer the law of the circuit.” Schrier, 427 F.3d at 1261.

       The preliminary injunction at issue here prevents the City from fully enforcing its

public-nudity ordinance. In so doing, the district court concluded that the injunction both

“alters the status quo and affords the movants all the relief they could recover at the

conclusion of a full trial on the merits.” Free the Nipple, 237 F. Supp. 3d at 1130. This

conclusion led the district court to apply the heightened disfavored-injunction standard

and to require strong showings from the Plaintiffs on the first and third factors. Id. And

though we have doubts that the heightened standard applies here, we need not decide




                                              7
which standard to apply—the plaintiffs prevail under the heightened standard and,

therefore, under both.3

III.   Application

       On appeal, the City disputes that the Plaintiffs can prevail on any of the four

preliminary-injunction factors, but its argument hinges on the first factor: the likelihood

that the Plaintiffs will succeed on the merits. According to the City, all four preliminary-

injunction factors favor the City because the Plaintiffs lack a viable equal-protection

claim and will likely lose on the merits. The fate of this preliminary injunction thus turns

largely, if not entirely, on the strength of the Plaintiffs’ equal-protection claim. But the

City challenges each preliminary-injunction factor, so we address each (though we focus

on the first).


       3
         Though the Plaintiffs have not contested the district court’s decision to apply
the heightened standard, that decision was likely in error. See Prairie Band of
Potawatomi Indians v. Pierce, 253 F.3d 1234, 1246–50 (10th Cir. 2001) (explaining
that a preliminary injunction falls into the all-the-relief category only if its effect,
“once complied with, cannot be undone”; here, we probably can put the toothpaste
back in the tube—if the plaintiffs lose on the merits after a trial, then Fort Collins
may fully enforce its public-nudity ordinance (quoting Tom Doherty Assocs., Inc. v.
Saban Entm’t, Inc., 60 F.3d 27, 34 (2d Cir. 1995))); 11A Charles A. Wright &
Arthur R. Miller, Federal Practice & Procedure § 2948 (3d ed. & Nov. 2018 update)
(defining the status quo as “the last peaceable uncontested status existing between the
parties before the dispute developed”—which, in this case, would be the status
existing before Fort Collins enacted the challenged public-nudity ordinance (internal
quotation marks and citations omitted)). But here, the error makes no difference:
Logically, movants who can satisfy the heightened standard must also be able to
satisfy the lower standard applicable to typical preliminary injunctions. And because
we agree with the district court that the Plaintiffs can satisfy the heightened standard,
we conclude that they can also satisfy the ordinary standard, and we decline to delve
more deeply into questions not presented here—whether the requested preliminary
injunction altered the status quo and whether it gave the Plaintiffs all the relief that
they could have won at a full merits trial.
                                               8
      A.     The First Factor: Likelihood of Success on the Merits

      The heightened standard applicable to disfavored preliminary injunctions

requires the Plaintiffs to make a strong showing that their equal-protection claim is

substantially likely to succeed on its merits. Fish, 840 F.3d at 723–24. The City

contests the district court’s conclusion that the Plaintiffs made this showing. That

conclusion, according to the City, reflects “a fundamental misunderstanding” of

Supreme Court precedent and “a misapprehension of the purpose and effect” of the

public-nudity ordinance. Appellant’s Opening Br. at 9.

      We begin our analysis with an outline of the relevant equal-protection

principles. Applying those principles, we then assess the merits of the Plaintiffs’

equal-protection claim to determine whether the district court abused its discretion

when it concluded that the likelihood-of-success factor tilts toward the Plaintiffs.

             1.     The Equal Protection Clause and Gender-Based Classifications
      “No State shall . . . deny to any person within its jurisdiction the equal

protection of the laws.” U.S. Const. amend. XIV, § 1. The Equal Protection Clause,

as the U.S. Supreme Court has interpreted it, directs “that all persons similarly

situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S.
432, 439 (1985). “At a minimum,” it requires that any statutory classification be

“rationally related to a legitimate governmental purpose.” Clark v. Jeter, 486 U.S.
456, 461 (1988). But more stringent judicial scrutiny attaches to classifications based

on certain “suspect” characteristics. See City of Cleburne, 473 U.S. at 440. These



                                           9
(often immutable) characteristics seldom provide a “sensible ground for differential

treatment.” Id.

      Gender, for instance, “frequently bears no relation to ability to perform or

contribute to society,” and statutes that differentiate between men and women “very

likely reflect outmoded notions” about their “relative capabilities.” Id. at 440–41

(quoting Frontiero v. Richardson, 411 U.S. 677, 686 (1973)). As a result, gender-

based classifications “call for a heightened standard of review,” id. at 440, a standard

dubbed “intermediate scrutiny” because it lies “[b]etween the[] extremes of rational

basis review and strict scrutiny.” Clark, 486 U.S. at 461. To survive intermediate

scrutiny, a gender-based classification needs “an exceedingly persuasive

justification.” J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 136 (1994). The

classification must serve “important governmental objectives” through means

“substantially related to” achieving those objectives. United States v. Virginia, 518
U.S. 515, 533 (1996) (quoting Miss. Univ. for Women v. Hogan, 458 U.S. 718, 724

(1982)); see also Craig v. Boren, 429 U.S. 190, 197–99 (1976) (defining, for the first

time, this level of means–ends scrutiny).

      The City acknowledges that a female-only topless ban is a gender-based

classification and that, to pass muster under the Equal Protection Clause, gender-

based classifications must satisfy intermediate scrutiny. But instead of drawing the

logical conclusion—that female-only topless bans warrant intermediate scrutiny—the

City interrupts the syllogism. It asserts that “[t]he fundamental requirement of any

cognizable gender discrimination claim is invidious discrimination, not simply

                                            10
classification on the basis of gender.” Appellant’s Opening Br. at 10 (bolding

removed).

      Some of the Court’s early equal-protection cases, such as 1979’s Parham v.

Hughes, did treat invidiousness as a “threshold” inquiry. 441 U.S. 347, 351 (1979).

Yet Parham, if never overruled, is outdated in light of the Court’s more modern

equal-protection jurisprudence.4 Since then, the Court has “consistently” recognized

that statutes supposedly based on “reasonable considerations” may in fact reflect

“archaic and overbroad generalizations about gender” or “outdated misconceptions

concerning the role of females in the home rather than in the marketplace and world

of ideas.” J.E.B., 511 U.S. at 135 (quoting Schlesinger v. Ballard, 419 U.S. 498, 506–

07 (1975), and Craig, 429 U.S. at 198–99). Today, heightened scrutiny “attends ‘all

gender-based classifications.’” Morales-Santana, 137 S. Ct. at 1689 (quoting J.E.B.,
511 U.S. at 136).




      4
        Parham is a vestige of a period, not so long ago, when the Court didn’t
consider gender a suspect classification, a view that allowed the Court to ratify
women’s near-universal exclusion from jury service. As late as 1961, the Court wrote
that because women were “the center of home and family life,” states could
“relieve[]” them “from the civic duty of jury service” without offending the
Fourteenth Amendment. Hoyt v. Florida, 368 U.S. 57, 62, 65 (1961), overruled by
Taylor v. Louisiana, 419 U.S. 522, 531, 532–34 (1975) (dodging Hoyt’s Fourteenth
Amendment holding by relying on the Sixth Amendment, a move that the Court
eventually—in 1991—acknowledged as overruling Hoyt), as recognized in Payne v.
Tennessee, 501 U.S. 808, 828 n.1 (1991); see also Sessions v. Morales-Santana, 137
S. Ct. 1678, 1689 (2017) (relegating Hoyt to “an era when the lawbooks of our
Nation were rife with overbroad generalizations about the way men and women are”).

                                          11
      Invidiousness still matters, but only in challenges to facially gender-neutral

statutes that disproportionately and adversely impact one gender. See Personnel

Adm’r v. Feeney, 442 U.S. 256, 259, 273–74 (1979) (challenging Massachusetts’s

hiring preference for veterans, which worked “overwhelmingly to the advantage of

males”). Here, however, the City has enacted, and the Plaintiffs have challenged, a

public-nudity ordinance that prescribes one rule for women, requiring them to cover

their breasts below the areola, and a different rule for men, allowing them to go

topless as they please. Fort Collins, Colo., Mun. Code § 17-142(b). The ordinance

creates a gender classification on its face, taking invidiousness out of the equation.

The success of the Plaintiffs’ equal-protection claim depends only on whether the

ordinance survives intermediate scrutiny.

      We turn to that question next, as we address the City’s attack on the merits of

the Plaintiffs’ equal-protection claim and defense of its public-nudity ordinance.

             2.     The Merits of the Plaintiffs’ Equal-Protection Claim

      The district court characterized as “little more than speculation” the City’s

claim that banning only female toplessness furthered important governmental

objectives. Free the Nipple, 237 F. Supp. 3d at 1131. Instead, the court found:

      The ordinance discriminates against women based on the generalized
      notion that, regardless of a woman’s intent, the exposure of her breasts in
      public (or even in her private home if viewable by the public) is
      necessarily a sexualized act. Thus, it perpetuates a stereotype engrained
      in our society that female breasts are primarily objects of sexual desire
      whereas male breasts are not.




                                            12
Id. at 1132. As a result, the court concluded, the Plaintiffs demonstrated “a strong

likelihood that they will succeed at the permanent injunction trial in establishing that

[the City’s public-nudity ordinance] violates the Equal Protection Clause.” Id. at

1133.

        The City challenges this conclusion on appeal. It argues that, “in light of the

differences between male and female breasts,” prohibiting only female toplessness is

substantially related to an important governmental objective, as a sizeable majority of

other courts have found. Appellant’s Opening Br. at 19. We address the City’s

argument in two parts. First, we discuss the focus of the City’s defense—the physical

differences between male and female breasts—and explain how such differences

affect the constitutional analysis. Second, we determine whether the City’s female-

only toplessness ban survives constitutional scrutiny.

                     a.     Physical Differences
        In defending the constitutionality of its public-nudity ordinance, the City

emphasizes the physical, social, and sexual characteristics particular to the female

breast. Citing a Wikipedia article (which is titled “Breast” but discusses only the

female version) the City argues that women’s breasts “have social and sexual

characteristics,” although their “primary function” is breastfeeding infants.

Appellant’s Opening Br. at 12; see Breast, Wikipedia: The Free Encyclopedia,

https://en.wikipedia.org/wiki/Breast (last visited Apr. 18, 2018). The article, as

quoted by the City, describes female breasts (“and especially the nipples”) as “among

the various human erogenous zones” and claims that “it is common to press or

                                            13
massage them with hands or orally before or during sexual activity.” Appellant’s

Opening Br. at 12. Breasts, the City claims, “can figure prominently in a woman’s

perception of her body image and sexual attractiveness” and “have a hallowed sexual

status” in Western culture, “arguably more fetishized than either sex’s genitalia.” Id.

But “the sexualization of women’s breasts,” according to the City, “is not solely a

product of societal norms, but of biology.” Id. at 13. Research suggests that women’s

breasts have greater “tactile sensitivity” than men’s. Id. at 13–14 (citing J.E.

Robinson & R.V. Short, Changes in Breast Sensitivity at Puberty, During the

Menstrual Cycle, and at Parturition, British Medical Journal 1, 1188–91 (1977)).5

      Though we’re wary of Wikipedia’s user-generated content, we agree with the

district court that “[o]f course” inherent physical differences exist between women’s

and men’s breasts—most obviously, the unique potential to nourish children. Free

the Nipple, 237 F. Supp. 3d at 1132; see also Crispin v. Christian Audigier, Inc., 717
F. Supp. 2d 965, 976 n.19 (C.D. Cal. 2010) (discussing the dangers of relying on

Wikipedia); R. Jason Richards, Courting Wikipedia, 44 Trial 62 (Apr. 2008) (“Since

when did a Web site that any Internet surfer can edit become an authoritative source

by which . . . lawyers could craft legal arguments[] and judges could issue

precedents?”). But that doesn’t resolve the constitutional question.



      5
        The City also points to printouts, appended to its preliminary-hearing brief,
summarizing data from Alfred Kinsey’s 1948 and 1953 studies showing that 98% of
couples engage in “manual stimulation of [the] female breast” and 93% in “oral
stimulation of [the] female breast” during foreplay. Appellant’s App. vol. 3 at 111.

                                           14
      “Physical differences between men and women,” the Court has recognized,

“are enduring.” Virginia, 518 U.S. at 533. And in some cases, the Court has found,

such differences justify differential treatment. See, e.g., Nguyen v. INS, 533 U.S. 53,

58–59, 68 (2001) (upholding a paternal-acknowledgment requirement in a citizenship

statute that treated unwed mothers differently than unwed fathers, in part because the

statute addressed “an undeniable difference” between women and men: “at the

moment of birth . . . the mother’s knowledge of the child and the fact of parenthood

have been established in a way not guaranteed in the case of the unwed father”). But

not always.

      Any law premised on “generalizations about ‘the way women are’”—or the

way men are—will fail constitutional scrutiny because it serves no important

governmental objective. Virginia, 518 U.S. at 550; see also Morales-Santana, 137
S. Ct. at 1692 (rejecting, as one such generalization, “the obsolescing view that

‘unwed fathers [are] invariably less qualified and entitled than mothers’ to take

responsibility for nonmarital children”). Generalizations, the Court has explained,

“have a constraining impact, descriptive though they may be of the way many people

still order their lives.” Morales-Santana, 137 S. Ct. at 1692–93. They “may ‘creat[e]

a self-fulfilling cycle of discrimination that force[s] women to continue to assume the

role of primary family caregiver.’” Id. at 1693 (alteration in original) (quoting Nev.

Dep’t of Human Res. v. Hibbs, 538 U.S. 721, 736 (2003)).

      So, as we inquire into a gender-based classification’s objectives, we must

beware of stereotypes and their potential to perpetuate inequality. “Even if

                                           15
stereotypes frozen into legislation have ‘statistical support,’” we must “reject

measures that classify unnecessarily and overbroadly by gender when more accurate

and impartial lines can be drawn.” Morales-Santana, 137 S. Ct. at 1693 n.13 (citing

J.E.B., 511 U.S. at 139 n.11); see also Cary Franklin, The Anti-Stereotyping Principle

in Constitutional Sex Discrimination Law, 85 N.Y.U. L. Rev. 83, 138 n.296 (2010)

(“The anti-stereotyping principle pervades both stages of [intermediate scrutiny],

shaping what constitutes an important interest and what means qualify as sufficiently

narrowly tailored to serve this interest.”).

       With those principles in mind, we now apply the intermediate-scrutiny

doctrine to the City’s female-only toplessness ban.

                     b.     Intermediate Scrutiny
       To determine whether the City’s public-nudity ordinance survives intermediate

scrutiny, we first identify the City’s proffered reasons for enacting a gender-based

classification. Then, we ask whether the City’s reasons qualify as important

governmental objectives and, if so, whether the gender-based means employed

substantially serve those objectives. See Morales-Santana, 137 S. Ct. at 1690 (citing

Virginia, 518 U.S. at 533).

       The City argues that the inherently sexual nature of the female breast, as

opposed to the male breast, raises “myriad concerns” with “permitting adult females

to go topless in public without restriction.” Appellant’s Opening Br. at 18. The City

refers us to the preliminary-injunction hearing, where three city officials—the deputy

city manager, the assistant chief of police, and the city aquatics supervisor—

                                               16
described some of these concerns. The officials testified that female toplessness

could disrupt public order, lead to distracted driving, and endanger children. Citing

these concerns, the City claims that prohibiting only female toplessness serves to

protect children from public nudity, to maintain public order, and to promote traffic

safety.6 We address each rationale in turn.

                           i.     Protecting Children from Public Nudity7
      The capacity to breastfeed is the first attribute that, the City claims, sets the

female breast apart. Yet the City’s public-nudity ordinance expressly exempts

breastfeeding women from the female-toplessness ban, so even children who weren’t

exposed to their mothers’ breasts as breastfeeding infants may still see a naked

female breast if they pass a woman breastfeeding in public—her right under state

law. Fort Collins, Colo., Mun. Code § 17-142(d); see also Colo. Rev. Stat.

§ 25-6-302 (2017) (“A mother may breast-feed in any place she has a right to be.”).

In that context, few would consider the sight of the woman’s breast dangerous.


      6
        In its one-sentence summary of “the governmental issues at stake,” the City
mentions two other interests: “advancing the quiet enjoyment of private property”
and “the impact on businesses.” Appellant’s Opening Br. at 19. Yet the City doesn’t
explain how the public-nudity ordinance affects these interests, so we don’t consider
them any further.
      7
         Before the district court, the City asserted the “protection of children” as
justification for the female-only toplessness ban. See Appellant’s App. vol. 3 at 142,
251:7–8; accord Free the Nipple, 237 F. Supp. 3d at 1130. On appeal, the City
characterizes this objective a little differently, as “supporting parental rights to
control children’s exposure to public nudity.” Appellant’s Opening Br. at 19. But the
City doesn’t explain why it changed its mind or how (if at all) this nuance affects the
analysis, so we address only the objective better rooted in the record—the protection
of children.

                                           17
      The need to protect children arises, instead, from the City’s fear of topless

women “parading in front of elementary schools, or swimming topless in the public

pool”—scenarios that it described to the court at the preliminary-injunction hearing.

Free the Nipple, 237 F. Supp. 3d at 1131. But laws in the neighboring cities of

Boulder and Denver, and in many other jurisdictions, allow female toplessness, and

the City presented no evidence of any harmful fallout. Id.; see also Boulder, Colo.

Mun. Code § 5-6-13 (2017); Denver, Colo. Mun. Code § 38-157.1 (2017). In fact, the

district court found, the City presented no evidence “that a law permitting public

exposure of female breasts would have a significantly negative impact on the public.”

Free the Nipple, 237 F. Supp. 3d at 1131. And absent contrary proof we, like the

district court, doubt that without a female-toplessness ban on the books, topless

women would “regularly walk[] through downtown Fort Collins,” “parad[e]” past

elementary schools, or swim in public pools. Id.

      We’re left, as the district court was, to suspect that the City’s professed

interest in protecting children derives not from any morphological differences

between men’s and women’s breasts but from negative stereotypes depicting

women’s breasts, but not men’s breasts, as sex objects. Id. (“[C]hildren do not need

to be protected from the naked female breast itself but from the negative societal

norms, expectations, and stereotypes associated with it.”); cf. Tagami v. City of

Chicago, 875 F.3d 375, 382 (7th Cir. 2017) (Rovner, J., dissenting) (“The City’s

claim therefore boils down to a desire to perpetuate a stereotype that female breasts



                                          18
are primarily the objects of desire, and male breasts are not.”), cert. denied, 138
S. Ct. 1577 (2018).

      In support of this view, the district court relied on the testimony of Dr. Tomi-

Ann Roberts, a psychology professor and witness for the Plaintiffs. At the

preliminary-injunction hearing, Dr. Roberts testified that our society’s sexualization

of women’s breasts—rather than any unique physical characteristic—has engrained

in us the stereotype that the primary purpose of women’s breasts is sex, not feeding

babies. The district court found Dr. Roberts credible and concluded, based on her

testimony, that “the naked female breast is seen as disorderly or dangerous because

society, from Renaissance paintings to Victoria’s Secret commercials, has conflated

female breasts with genitalia and stereotyped them as such.” Free the Nipple, 237 F.

Supp. 3d at 1133.

      But laws grounded in stereotypes about the way women are serve no important

governmental interest. Morales-Santana, 137 S. Ct. at 1692–93; Virginia, 518 U.S. at

550. To the contrary, legislatively reinforced stereotypes tend to “create[] a self-

fulfilling cycle of discrimination.” Hibbs, 538 U.S. at 736. Thus, the sex-object

stereotype, according to Dr. Roberts, “serves the function of keeping women in their

place.” Appellant’s App. vol. 3 at 192:11. And as the district court found,

perpetuating the sex-object stereotype “leads to negative cognitive, behavioral, and

emotional outcomes for both women and men.” Free the Nipple, 237 F. Supp. 3d at

1132. The court noted, for instance, that Dr. Roberts had testified about research

linking the sexual objectification of women to the view that, at younger and younger

                                           19
ages, women are “appropriate targets of [sexual] assault.” Appellant’s App. vol. 3 at

194:22–23.

      Accordingly, we reject the City’s claim that protecting children from public

nudity qualifies as an important governmental objective substantially served by the

City’s female-only toplessness ban.

                           ii.    Maintaining Public Order and Promoting Traffic
                                  Safety
      In the abstract, we agree that public order and traffic safety are important

governmental objectives. The absence of either could be fatal. But the justification

for a gender-based classification “must be genuine, not hypothesized,” and “it must

not rely on overbroad generalizations.” Virginia, 518 U.S. at 533. Here, we suspect

that enacting the public-nudity ordinance had less to do with the City’s professed

objectives and more to do with the sex-object stereotype that the district court

described. See Free the Nipple, 237 F. Supp. 3d at 1132.

      For one thing, in asserting that its female-only toplessness ban substantially

furthers important governmental objectives, the City mostly relies on cases holding

that nebulous concepts of public morality—not traffic safety or public order—

justified similar bans. In one of those cases, for example, the Fourth Circuit tied a

public-nudity ordinance like the City’s to the “widely recognized” governmental

interest in “protecting the moral sensibilities of that substantial segment of society

that still does not want to be exposed willy-nilly to public displays of various

portions of their fellow citizens’ anatomies that traditionally in this society have been


                                           20
regarded as erogenous zones,” portions that “still include (whether justifiably or not

in the eyes of all) the female, but not the male, breast.” United States v. Biocic, 928
F.2d 112, 115–16 (4th Cir. 1991); accord Tagami, 875 F.3d at 379; Ways v. City of

Lincoln, 331 F.3d 596, 600 (8th Cir. 2003).

       For another thing, although the City itself never asserted public morality as a

justification for banning female toplessness, notions of morality may well underlie its

assertions that conflicts will break out, and distracted drivers will crash, if it allows

women to be topless in public. But such notions, like the fear that topless women will

endanger children, originate from the sex-object stereotype of women’s breasts. And

as we’ve explained, that stereotype doesn’t stand up to scrutiny. Cf. People v.

Santorelli, 600 N.E.2d 232, 236 (N.Y. 1992) (Titone, J., concurring) (“One of the

most important purposes to be served by the Equal Protection Clause is to ensure that

‘public sensibilities’ grounded in prejudice and unexamined stereotypes do not

become enshrined as part of the official policy of government.”); accord Obergefell

v. Hodges, 135 S. Ct. 2584, 2603 (2015); see also Planned Parenthood of Se. Penn.

v. Casey, 505 U.S. 833, 850 (1992) (“Our obligation is to define the liberty of all, not

to mandate our own moral code.”).

       So what’s left? A female-only toplessness ban strikes us as an unnecessary and

overbroad means to maintain public order and promote traffic safety “when more

accurate and impartial lines can be drawn.” Morales-Santana, 137 S. Ct. at 1693

n.13; see also Craig, 429 U.S. at 208–09 & n.22 (striking down a gender-based

differential in the age at which men and women could legally buy 3.2% beer because

                                            21
“the principles embodied in the Equal Protection Clause are not to be rendered

inapplicable by statistically measured but loose-fitting generalities concerning the

drinking tendencies of aggregate groups”). For instance, the City could abate

sidewalk confrontations by increasing the penalties for engaging in offensive

conduct. And to reduce distracted driving, the City could target billboards designed

to draw drivers’ eyes from the road. But the City can’t impede women’s (and not

men’s) ability to go topless unless it establishes the tight means–ends fit that

intermediate scrutiny demands.

      We recognize that ours is the minority viewpoint. Most other courts, including

a recent (split) Seventh Circuit panel, have rejected equal-protection challenges to

female-only toplessness bans. E.g., Tagami, 875 F.3d at 380.8 But see id. at 383

(Rovner, J., dissenting) (“Whether out of reverence or fear of female breasts,

Chicago’s ordinance calls attention to and sexualizes the female form and imposes a

burden of public modesty on women alone, with ramifications that likely extend

beyond the public way.” (citing Free the Nipple, 237 F. Supp.3d at 1133));

Santorelli, 600 N.E.2d at 237 (Titone, J., concurring) (“[T]he People have offered

nothing to justify a law that discriminates against women by prohibiting them from

removing their tops and exposing their bare chests in public as men are routinely




      8
        See also State v. Lilley, No. 2017-0116, 2019 WL 493721, at *5 & n.3 (N.H.
Feb. 8, 2019) (concluding, in a divided opinion, that a public-nudity ordinance’s
female-only toplessness ban comports with the New Hampshire Constitution’s Equal
Rights Amendment, and—in a footnote—with the federal Equal Protection Clause).
                                           22
permitted to do.”). None of these decisions binds us, though; nor does their sheer

volume sway our analysis.

      As we interpret the arc of the Court’s equal-protection jurisprudence, ours is

the constitutionally sound result. At least since Virginia, that arc bends toward

requiring more—not less—judicial scrutiny when asserted physical differences are

raised to justify gender-based discrimination, while casting doubt on public morality

as a constitutional reason for gender-based classifications. See, e.g., Morales-

Santana, 137 S. Ct. at 1689 (clarifying that “all gender-based classifications” are

subject to “heightened scrutiny” (quoting J.E.B., 511 U.S. at 136)); Virginia, 518
U.S. at 533 (“‘Inherent differences’ between men and women, we have come to

appreciate, remain cause for celebration, but not for denigration of the members of

either sex or for artificial constraints on an individual’s opportunity.”); Franklin,

supra, at 145–46 (“[T]he Court’s opinion [in Virginia] suggests that equal protection

law should be particularly alert to the possibility of sex stereotyping in contexts

where ‘real’ differences are involved, because these are the contexts in which sex

classifications have most often been used to perpetuate sex-based inequality.”).

      For these reasons, we believe that the district court correctly analyzed the

Plaintiffs’ equal-protection claim. The court didn’t abuse its discretion in concluding

that because the Plaintiffs made a strong showing of their likelihood of success on the

merits, the first preliminary-injunction factor weighed in their favor.




                                           23
      B.     The Second Factor: Irreparable Injury

      The second preliminary-injunction factor asks whether irreparable injury will

befall the movants without an injunction. Awad, 670 F.3d at 1131. Most courts

consider the infringement of a constitutional right enough and require no further

showing of irreparable injury. Id.; accord Wright & Miller, supra, § 2948.1. The

district court applied that principle here, concluding that the City’s public-nudity

ordinance inflicts irreparable harm by violating the Plaintiffs’ right to equal

protection under the law. See Free the Nipple, 237 F. Supp. 3d at 1134.

      On appeal, the City acknowledges that well-settled law supports the

constitutional-violation-as-irreparable-injury principle. See, e.g., Elrod v. Burns, 427
U.S. 347, 373–74 (1976); Awad, 670 F.3d at 1131; accord Wright et al., supra,

§ 2948.1. And the City seems to concede that in the context of constitutional claims,

the principle collapses the first and second preliminary-injunction factors, equating

likelihood of success on the merits with a demonstration of irreparable injury. The

City nevertheless contests its application here on the ground that neither the district

court nor the Plaintiffs cited a decision analyzing the specific injury asserted here: an

equal-protection violation from a prohibition on public nudity.

      We’re not persuaded. What makes an injury “irreparable” is the inadequacy of,

and the difficulty of calculating, a monetary remedy after a full trial. Awad, 670 F.3d

at 1131. Any deprivation of any constitutional right fits that bill. See Adams ex rel.

Adams v. Baker, 919 F. Supp. 1496, 1504–05 (D. Kan. 1996) (concluding that

excluding the plaintiff from the wrestling team because of her gender deprived her of

                                           24
her right to equal protection and that this deprivation “itself” constituted irreparable

harm). Here, absent the preliminary injunction, the Plaintiffs, and all women in Fort

Collins, risk criminal sanctions for making a choice—to appear topless in public—

that men may make scot-free. See Fort Collins, Colo. Mun. Code § 17-142. We’ve

already concluded that this gender disparity violates the Equal Protection Clause, so

we agree with the district court that the Plaintiffs need to show no further irreparable

harm.

        Accordingly, we conclude that the district court didn’t abuse its discretion in

concluding that the Plaintiffs met the irreparable-injury requirement.

        C.    The Third Factor: The Balance of Harms
        The third preliminary-injunction factor involves balancing the irreparable

harms identified above against the harm that the preliminary injunction causes the

City. Fish, 840 F.3d at 754. Under the heightened disfavored-injunction standard, the

Plaintiffs need to make a strong showing that the balance of harms tips in their favor.

Awad, 670 F.3d at 1131. When a constitutional right hangs in the balance, though,

“even a temporary loss” usually trumps any harm to the defendant. Wright et al.,

supra, § 2948.2 & n.10. In this case, according to the district court, the Plaintiffs met

their third-factor burden because the deprivation of their right to equal protection

outweighed the stakes for the City, which the court defined as the public’s interest in

morality. Free the Nipple, 237 F. Supp. 3d at 1134.

        The City contests that conclusion on appeal, asking “how any injury [the

Plaintiffs] might sustain from being required to wait to bare their breasts in public

                                            25
until after this matter is concluded outweighs the City’s interest in maintaining a law

that was supported by the majority of its citizens and unanimously adopted by its

City Council.” Appellant’s Opening Br. at 35. But “being required to wait to bare

their breasts in public” deprives the Plaintiffs of a constitutional right, while the City

has no interest in keeping an unconstitutional law on the books. Cf. Awad, 670 F.3d

at 1131 (“[W]hen the law that voters wish to enact is likely unconstitutional, their

interests do not outweigh [a plaintiff’s interest] in having his constitutional rights

protected.”).

       For these reasons, we conclude that the district court didn’t abuse its discretion

in determining that the balance of harms tips in the Plaintiffs’ favor, even under the

“strong showing” standard applicable to disfavored injunctions.

       D.       The Fourth Factor: The Public Interest

       The last preliminary-injunction factor requires that the injunction not be

against the public interest. Awad, 670 F.3d at 1132. But as the district court wrote,

it’s “always in the public interest to prevent the violation of a party’s constitutional

rights.” Free the Nipple, 237 F. Supp. 3d at 1134 (quoting Connection Distrib. Co. v.

Reno, 154 F.3d 281, 288 (6th Cir. 1998)). On appeal, the City disputes that the

public-nudity ordinance is unconstitutional, but it cites no law casting doubt on the

public’s interest in preserving constitutional rights. See Awad, 670 F.3d at 1132; see

also Baker, 919 F. Supp. at 1505 (“The public interest would best be served by

enjoining the defendants from infringing on the plaintiff’s right to equal

protection.”).

                                            26
       As we explained above, the ordinance likely is unconstitutional, so we find the

City’s argument unconvincing. We conclude that the district court didn’t abuse its

discretion in ruling that the public-interest factor weighs in the Plaintiffs’ favor.

                                      *       *      *

       In sum, because we agree with the district court that each preliminary-

injunction factor favored the Plaintiffs, we also agree that the Plaintiffs should

prevail on their preliminary-injunction motion. Thus, the district court didn’t abuse

its discretion in issuing the injunction.

                                      CONCLUSION

       For these reasons, we affirm the district court’s order granting the Plaintiffs’

motion for a preliminary injunction, and we remand the case to the district court for

further proceedings consistent with this opinion.




                                             27
17-1103—Free the Nipple, et al. v. City of Fort Collins
HARTZ, Circuit Judge, dissenting:
       The Supreme Court has been at the forefront of the march for gender equality. But

it has never suggested that men and women are identical or that the law cannot recognize

their inherent differences. On the contrary, in United States v. Virginia, 518 U.S. 515,

533 (1996), it wrote: “‘Inherent differences’ between men and women, we have come to

appreciate, remain cause for celebration . . . .” That pronouncement should, at the least,

cause one to pause before expanding Supreme Court equal-protection doctrine that has

been applied in wholly different contexts so that it encompasses laws founded on notions

of the erotic, particularly when the distinctions in the law are directly based on inherent

biological, morphological differences between men and women. The case before us

concerns such a law.

       Let me begin by stating what I believe to be common ground. A fundamental

precept of equal-protection doctrine is that each person should be judged as an individual,

not as a member of a group. The law cannot treat the genders differently when there is

no relevant difference between them. No reasonable person now believes that men and

women differ in their talents and performances as, say, lawyers, so discrimination in

licensure cannot be tolerated. But even if there are relevant differences, those differences

cannot justify differences in treatment unless there is a very good reason not to use

gender-neutral criteria. In particular, gender discrimination cannot be justified simply by

significant disparities between the bell curves showing the distribution of a specific talent

or capacity or preference within each of the two groups. Even if women are, on average,
substantially weaker than men, that is no reason to automatically disqualify a woman

from a job that requires more strength than that possessed by the average woman. If an

individual woman can satisfy the strength requirements, it is irrelevant that most women

could not. Even if men are, on average, less interested in nurturing than women are, that

is no reason to disqualify a man from a nursing position. After a divorce, custody of the

children should depend on the specific qualities of the parents, not their genders. In these

cases, the equal-protection problem is cured by requiring the use of gender-neutral

language—language that focuses on the pertinent criteria rather than stereotypes about a

particular gender. See Sessions v. Morales-Santana, 137 S. Ct. 1678, 1693 n.13 (2017)

(“Even if stereotypes frozen into legislation have ‘statistical support,’ our decisions reject

measures that classify unnecessarily and overbroadly by gender when more accurate and

impartial lines can be drawn.”).

       Thus, the Supreme Court has invalidated numerous laws treating males and

females differently because the laws violated the Equal Protection Clause of the

Fourteenth Amendment (or the equivalent doctrine under the Due Process Clause of the

Fifth Amendment). The most recent, Morales-Santana, 137 S. Ct. 1678, concerned a

statute under which a child born abroad to unmarried parents, one of whom was a United

States citizen, could qualify for citizenship if the citizen parent was a mother with one

year of continuous physical presence in the United States, but required a citizen parent

who was the father to have five years of continuous presence. Nevada Department of

Human Resources v. Hibbs, 538 U.S. 721, 726–40 (2003), concerned gender

discrimination in family leave. United States v. Virginia, 518 U.S. 515 (1996),


                                              2
invalidated the exclusion of women from the Virginia Military Institute. J.E.B. v.

Alabama ex rel. T.B., 511 U.S. 127 (1994), invalidated gender discrimination in using

peremptory strikes in jury selection. Mississippi University for Women v. Hogan, 458
U.S. 718 (1982), invalidated the exclusion of males from the nursing school at the State’s

sole single-sex university. Kirchberg v. Feenstra, 450 U.S. 455 (1981), invalidated a

statute that granted only husbands the right to manage and dispose of jointly owned

property without the spouse’s consent. Wengler v. Druggists Mutual Ins. Co., 446 U.S.
142 (1980), invalidated a statute requiring a widower, but not a widow, to show he was

incapacitated from earning a wage in order to recover benefits for a spouse’s death under

workers’ compensation laws. Orr v. Orr, 440 U.S. 268 (1979), invalidated a statute

providing that only men could be ordered to pay alimony following divorce. Craig v.

Boren, 429 U.S. 190 (1976), invalidated a statute allowing women to purchase

“nonintoxicating” beer at a younger age than could men. Stanton v. Stanton, 421 U.S. 7

(1975), invalidated a statute providing that women reached legal majority at an earlier

age than did men. Weinberger v. Wiesenfeld, 420 U.S. 636 (1975), invalidated a statute

providing that widows, but not widowers, could collect survivors’ benefits under the

Social Security Act. Frontiero v. Richardson, 411 U.S. 677 (1973), prohibited basing the

determination of a spouse’s dependency on the gender of the member of the Armed

Forces claiming dependency benefits. And Reed v. Reed, 404 U.S. 71 (1971), invalidated

a statute that preferred men to women as administrators of estates.

       In the above decisions the Supreme Court applied (although only implicitly in the

earlier cases) “heightened scrutiny,” which requires “an exceedingly persuasive


                                            3
justification” for the gender-based treatment. Morales-Santana, 137 S. Ct. at 1690

(internal quotation marks omitted). Such scrutiny was appropriate because in each case

the underlying rationale for the legal distinction in the treatment of the two genders was

part of the long history of “overbroad generalizations about the different talents,

capacities, or preferences of males and females.” Virginia, 518 U.S. at 533; see J.E.B.,
511 U.S. at 135–36. The invalidated laws were predicated on stereotypes under which

every member of a gender was treated as having a talent, capacity, or preference that

most members of the gender have or were perceived as having.

       The Fort Collins indecency ordinance (the Ordinance) is not such a law. It is part

of a long tradition of laws prohibiting public indecency—the public display of portions of

the anatomy that are perceived as particularly erotic or serve an excretory function.

These laws may be justified as reducing or preventing antisocial behavior caused by

indecent exposure: offensive behavior ranging from assault to corruption of youth to

simply distraction from productive activity. The Ordinance does not discriminate against

women on the basis of any overbroad generalization about their perceived “talents,

capacities, or preferences.” To the extent it distinguishes between the sexes, it is based

on inherent biological, morphological differences between them. Those differences are

not stereotypes. They are not statistical differences, they are not matters of degree. They

are differences in anatomical structure that reflect the unique biological roles played by

males and females. (Plaintiffs’ “evidence” that the breasts of men and women are

essentially identical cannot be taken seriously.) We are not dealing here with a

“simplistic, outdated assumption that gender could be used as a proxy for other, more


                                             4
germane bases of classification.” Mississippi University for Women, 458 U.S. at 726

(internal quotation marks omitted).

       And, to go back to first principles in equal-protection jurisprudence, there is

nothing inherently invidious to an adult of either gender in declaring that an inherent

biological, morphological feature of his or her body is erotic. That view would be

inconsistent with the fundamental role of sexual attraction in our most revered social

institution—marriage; to believe that a spouse is sexually attractive is not to demean the

spouse. I do not think the Supreme Court has embraced the view that it is.

       In this light, it is apparent that the rationales supporting heightened scrutiny of

gender discrimination have no purchase in the context of indecency laws based on

inherent biological, morphological differences between the sexes. The proper standard of

review is the rational-basis standard generally applied to economic and social regulation.

One might argue that any departure from heightened scrutiny poses a danger that the

tools for ending gender discrimination will be weakened in future cases. In my view,

however, the danger is the contrary. As I shall explain below, attempts to treat the above-

described type of regulation under a heightened-scrutiny standard pose a significant risk

that the standard will be weakened, thereby endangering the power of equal-protection

doctrine to control gender discrimination.

       Plaintiffs’ arguments against the Ordinance are founded on the contention that it is

predicated on a distorted view of the erotic nature of the female breast that has been

imposed by an anti-female culture. Although one can debate about how much of our

society’s view of the female breast is cultural and how much is biological (instinctual),


                                              5
the argument is certainly one that can be presented to a court. But it is not an argument

like those in disputes that the Supreme Court has reviewed under heightened scrutiny—

equal-protection cases that challenge the notion that males, or females, are not good at

certain tasks or worthy of a benefit because of their inherent talents, capacities, or

preferences. And resolution of the argument will, at least for the time being and the

foreseeable future, depend on unproved theories (by, say, neurologists, evolutionary

biologists, psychologists, and sociologists), rather than on everyday observations of what

people are doing.

       Further, even if notions of the erotic are purely culturally based, it is unclear why

that is relevant to the validity of indecency laws. The purpose of those laws is to reduce

antisocial behavior. Such laws must deal with the real world. Legislation itself is

rational even if the behavior it attempts to control is irrational (such as sexual assault

purportedly caused by objectification of the female body). What would be the state of

society if legislation could control only rational behavior? A regulation designed to

reduce the antisocial effects of irrational thinking does not constitute an endorsement of

that irrational thinking. Are laws regulating pornography and obscenity invalid if the

societal harms they are intended to prevent are caused by cultural influences rather than

purely biological ones? The only assumption about men and women underlying the

Ordinance is that because of the erotic potential of female breasts, their public exposure

will induce misconduct.

       The psychological theory underlying Plaintiffs’ concerns is objectification theory.

As I understand the theory, its concern is not with loving, respectful relationships in


                                               6
which the female breast has an erotic role. Rather, its concern is that our culture has

come to objectify the female body, divorcing it from the human being to which it

belongs, and valuing the woman primarily as just a body (or collection of body parts) to

be used or consumed by others. In other words, women are treated as sex objects. The

media may not be the sole cause, but advertisements and entertainment thrust this culture

on the public. The harmful consequences are multiple and severe. The effect on men is

that they mistreat women, from engaging in sexual assault to belittling their talents. The

effect on women is more insidious. Many internalize the objectification they experience,

causing them to obsess about their appearance and to suffer severe damage to their self-

image and mental health—with consequences to their educational attainment, jobs, etc.

This damage is not caused by the women themselves; they do not wish their bodies to be

objectified. Objectification is imposed on them by society. Plaintiffs oppose such

objectification and the sources (such as advertisements and entertainment media) that fuel

it. They believe that permitting women to publicly bare their breasts will educate the

public that the female breast need not be treated as a sexual object and thereby help

reduce objectification and the damage it causes. The Ordinance, in their view, promotes

objectification by assuming that the female breast is necessarily erotic and therefore

compelling it to be covered.

       Perhaps the theory is sound and Plaintiffs’ approach will improve the treatment of

women. But others could believe that a different approach is preferable, even if they

endorse objectification theory. Some might think that the purposes of the Ordinance are

very much in tune with Plaintiffs’ concerns. The purposes expressed in support of the


                                             7
Ordinance can be characterized as preventing just the sort of antisocial conduct that

purportedly can arise from “objectifying” the female breast: misconduct by some people

caused by their treating the female breast (and the woman) as a sex object and exposure

of children to breasts that are treated as sex objects. After all, it appears to be an essential

premise of objectification theory that the woman whose body (breast) is objectified is not

the one who controls that objectification. It is other people who objectify her body.

When Plaintiffs publicly bare their breasts, even in a nonsexual manner with the purpose

of conveying that there is nothing necessarily “sexy” about them, they cannot determine

how others will view their breasts. Under objectification theory it is the response of

others to the female breast, not the woman’s personal intent, that drives objectification.

Some, perhaps most, may react to Plaintiffs in a way that treats their breasts as sex

objects. Indeed, an article co-authored by Plaintiffs’ expert, Professor Tomi-Ann

Roberts, cited research showing that sexual objectification is most likely in “public,

mixed-gender, unstructured” spaces—just where Plaintiffs wish to appear topless.

Fredrickson & Roberts, Objectification Theory, 21 Psychology of Women Quarterly 173,

197 (1997).1 How does it help children grow up well-adjusted to expose them to such

exchanges in the public square? See Aplt. App. Vol. III at 203–05 (testimony by

Professor Roberts, agreeing that “a child having exposure to a sexualized female breast


1
  The full text states: “[S]exual objectification is unlikely to affect any woman all the
time. The extent to which particular social contexts accentuate a woman’s awareness of
actual or potential observers’ perspectives on her body will, in part, predict the degree
and kind of negative repercussions that she may experience. Sociological research has
shown that it is in certain spaces—namely public, mixed-gender, unstructured ones—that
women’s bodies are most subject to evaluative commentary by others.”

                                               8
might be harmful or negative to that child,” stating that “the massive exposure to

sexualized female breasts that children are made aware of -- that is something that should

be controlled,” and agreeing that “when this information that children are being exposed

to is sexualized, it’s bad; but when it’s nonsexualized, it’s either neutral or good.” ). And

even if Plaintiffs’ public displays have the desired effect, others may take advantage of

the opportunity to publicly display their breasts in a manner that promotes objectification

without crossing the line into lewdness prohibited by other statutes.

       I do not presume to resolve these issues. But I think it fair to say that they do not

raise the sorts of questions that lend themselves to review under the heightened scrutiny

demanded by Plaintiffs. The “exceedingly persuasive justification” standard is a poor

tool, probably an unworkable one, for assessing the propriety, the constitutionality, of

public-indecency laws. These laws are justified as promoting public order, quality-of-

life, and morality. In evaluating these laws, we therefore must ask whether those

purposes are served. The parties, the district court, and the panel majority have all

examined whether the Ordinance can be justified on the ground that it prevents societal

harms by maintaining public order, promoting traffic safety, and shielding children from

psychological harm. These issues have not been relevant in Supreme Court gender-

discrimination cases, where the focus of the Court has been on the individual being

discriminated against and the question is whether that individual’s gender necessarily

precludes him or her from having the “talents, capacities, or preferences” required for the

benefit. Virginia, 518 U.S. at 533.




                                              9
       Under heightened scrutiny, a distinction between the genders can be justified only

by “exceedingly persuasive” evidence. Morales-Santana, 137 S. Ct. at 1690 (internal

quotation marks omitted). So how could a government prove that an indecency law

accomplishes its purpose? We can begin with laws prohibiting total nudity in public.

Perhaps they are enacted solely for aesthetic reasons; but I suspect they are also justified

as protecting public order, improving the quality of life, and preventing improper

influences on the young. Yet it is hard to see how any such law could be upheld if

compelling empirical data is required. What does one use as a control group (a society

where public nudity is common)—some small isolated community? Legislators, and the

public they respond to, must rely on intuitions—intuitions supported by millennia of

traditions in our society. One could say that these traditions are merely cultural. But,

contrary to some modern thought, that is not necessarily a stigma. One can recognize

that our culture has been disgraced by discrimination, particularly racial, religious, and

gender discrimination, and still recognize the good that has been provided by other

components of that culture. In any event, my point is that this is not a matter that can be

proved under the standards of heightened scrutiny.

       The difficulty of obtaining probative evidence does not significantly diminish

when one considers where to draw the line regarding the minimal amount of clothing

required. Should any exposure of the buttocks whatsoever be prohibited? What sort of

coverage of the genitalia is required? How much of the female breast can be exposed,

and in what context? (For example, nursing in public, which is recognized by the

Ordinance as an exception to the general prohibition, may have minimal erotic effect on


                                             10
others because of the context, although the exception might be justified simply because of

the strong public interest in permitting nursing.) There are two particular difficulties.

One, again, is the difficulty of finding a control group. If the issue is whether any harm

would flow from eliminating any prohibition on women fully exposing their breasts, we

would need an example of where such public exposure is common. It is not enough to

find a place where no law prohibits such exposure if exposure is still rare.2 Any effect of

rare events is likely to be undetectable in the data. Another difficulty is measuring long-

term effects. In particular, if there is psychological damage to children, that may not

surface for a long time.3 And when it does surface, the children may not live in the

community that serves as a control group. Cf. FCC v. Fox Television Stations, Inc., 556
U.S. 502, 519 (2009) (“There are some propositions for which scant empirical evidence

can be marshaled, and the harmful effect of broadcast profanity on children is one of

them. One cannot demand a multiyear controlled study, in which some children are



2
  The panel opinion suggests that the apparent infrequency of the most problematic types
of public toplessness (downtown or at swimming pools or outside schools) in
communities that do not prohibit the practice is a constitutional argument against the
Ordinance. See Maj. Op. at 18. But even if the harm is limited by the infrequency of the
practice, I do not see why the city cannot try to prevent even that harm, or why it must
await more significant harm before it can prohibit the practice. The usual criticism of
government is it makes no effort to prevent a problem until the problem is advanced.
3
  It does not appear that Plaintiffs challenge the general proposition that exposing
children to nudity or female toplessness can be psychologically damaging. See, e.g.,
Ginsberg v. State of New York, 390 U.S. 629, 641–43 (1968) (affirming against First
Amendment challenge a statute that restricts sale of obscene material to minors that could
not be prohibited with respect to adults). As I understand them, their objection to
exposure, however, would be only when the context of the nudity or toplessness
promotes objectification.

                                             11
intentionally exposed to indecent broadcasts (and insulated from all other indecency), and

others are shielded from all indecency.”)

       The testimony of Plaintiffs’ expert, Professor Roberts, is relevant here. She

acknowledged that “there isn’t any data on whether or not allowing female toplessness or

not allowing female toplessness impacts the process of self-objectification one way or the

other.” Aplt. App. Vol. III at 212. The only study she referred to as supporting her views

regarding public toplessness was an 18-year longitudinal study of 200 children in

California of European-American descent. See Paul Okami, Ph.D., et al., Early

Childhood Exposure to Parental Nudity and Scenes of Parental Sexuality (“Primal

Scenes”): An 18-Year Longitudinal Study of Outcome, Archives of Sexual Behavior, Vol.

27, No. 4, 361, 367 (1998). The study indicated various psychological benefits, and no

negative effects, on children exposed to parental nudity in their early years (and reported

positive results for males and mixed results for females from having watched their

parents having sex). Professor Roberts said nothing about the study ever having been

replicated. But even on its own terms, it would show only the desirability of exposing

children to nudity in the home—an environment where objectification can presumably be

excluded. (It is interesting that the professor did not argue that the study supports public

nudity, as opposed to just toplessness. She volunteered in her testimony that “[g]enitals

should be covered,” Aplt. App. Vol. III at 218, without explaining how that is consistent

with the study.) As I understand the professor’s testimony, she thinks that it is harmful to

women when the female breast is “objectified” as an object of sexual desire, but not when

it is displayed but not objectified. She did not explain, however, how a parent taking a


                                             12
child to a public place can be confident that the exposed breasts of a woman in that place

will not be so objectified, either by the woman herself or by the responses of onlookers.

It would not be unreasonable to think that the city ordinance actually protects children

from witnessing the objectification of the female breast.

       To recap the salient reasons why the rationales for heightened scrutiny do not

apply here: (1) the breast of the mature female is anatomically different from the male

breast; (2) to say that the female breast has erotic potential is not invidious to women and

is not a stereotype, certainly not an overbroad generalization about the talents, capacities,

or preferences of women; (3) courts cannot determine with any degree of confidence

whether erotic potential is biological (instinctual) or cultural, and the issue is of

questionable relevance anyway; (4) a law restricting the public display of the mature

female breast need not be predicated on the notion that the mature female breast is

nothing more than a sex object; and (5) societal harm from public eroticism (including

objectification of the female body) often does not readily lend itself to objective proof.

This is not to say that the Ordinance is a wise law, or even a rational one, a matter on

which future research may be enlightening. I express no view on that. I do believe,

however, that in this context, courts must exercise some humility. We should not run

with the latest psychological or sociological study and override legislative judgments

without the most careful consideration.

       I recognize that a number of courts, almost all that have considered the issue, have

upheld against equal-protection challenges various indecency laws prohibiting women

from exposing their breasts on the ground that they survive heightened scrutiny. See


                                              13
Kimberly J. Winbush, J.D., Regulation of exposure of female, but not male, breasts, 67
A.L.R. 5th 431 (originally published in 1999) (collecting cases). But I am reluctant to

follow that lead. Because of the difficulty of obtaining proof of the effects of indecency,

I question whether the evidence supporting the laws provides “an exceedingly persuasive

justification” for them. It would be unfortunate if by upholding indecency laws, the

courts weaken the scrutiny applied to laws that truly do discriminate against women on

the basis of their perceived “talents, capacities, or preferences.”

       Finally, because the Fort Collins ordinance should be subjected only to rational-

basis review, I would reverse the grant of the preliminary injunction and remand for

further proceedings. I therefore respectfully dissent.




                                              14